IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSHUA PAYNE,                             §
                                          §   No. 18, 2019
      Defendant Below,                    §
      Appellant,                          §   Court Below: Superior Court
                                          §   of the State of Delaware
             v.                           §
                                          §   Cr. ID: N1512010138
STATE OF DELAWARE,                        §
                                          §
      Plaintiff Below,                    §
      Appellee.                           §

                          Submitted: August 14, 2019
                          Decided:   August 15, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 15th day of August, 2019, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its December

12, 2018 order. The Superior Court correctly concluded that the notaries-public

statute found in Chapter 43 of Title 29 of the Delaware Code does not govern the

form and content of a certification provided by the Director of the Division of Motor

Vehicles under 21 Del. C. § 2736. The appellant’s argument that his driving record

was not properly certified by the Director is further undermined by 21 Del. C. §
305(i), which provides that ‘[a]ny . . . certified record supplied by the Department 1

pursuant to [Title 21] shall contain the signature or facsimile signature of the

Director or of another official of the Division who is a custodian of such records and

is designated by the Director to sign such records or have his or her signature fixed.”

It is clear that the driving record admitted at the appellant’s trial complied with this

section.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:


                                            /s/ Gary F. Traynor
                                            Justice




1
 “Department” means the Department of Transportation of this State acting directly through its
duly authorized officers and agents. 21 Del. C. § 101(15). The Secretary of the Department of
Transportation has the power and duty to appoint the Director of the Division of Motor Vehicles.
29 Del. C. § 8404(2)d.
                                                  2